The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 7, 2015

                                      No. 04-14-00801-CR

                                      Jason MARTINEZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR8235
                       Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER
       The State’s brief was originally due June 4, 2015; however, the court granted appellant an
extension of time to file the brief until July 6, 2015. The State has filed another motion for
extension of time, asking for an additional thirty days to file the brief.

        We grant the motion and order the State to file its brief by August 5, 2015 (60 days after
the original due date). Counsel is advised that no further extensions of time will be granted
absent a motion that (1) demonstrates extraordinary circumstances justifying further delay, (2)
advises the court of the efforts counsel has expended in preparing the brief, and (3) provides the
court reasonable assurance that the brief will be completed and filed by the requested extended
deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court